United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                   F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                  September 21, 2004
                              FOR THE FIFTH CIRCUIT
                                                                                Charles R. Fulbruge III
                                 __________________________                             Clerk

                                        No. 04-60068
                                     Summary Calendar
                                 __________________________


PAUL S. SILVAS,
                                                                           Plaintiff-Appellant,

versus

REMINGTON OIL AND GAS CORPORATION,

                                                                         Defendant-Appellee.

                  ___________________________________________________

                        Appeal from the United States District Court
                          for the Southern District of Mississippi
                                   (No. 1:02-CV-893-GR)
                  ___________________________________________________


Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.
                 *
PER CURIAM:

         Plaintiff-Appellant, Paul Silvas (“Silvas”), appeals the district court’s denial of his

motions for default judgment and for leave to amend his complaint, and the court’s order

dismissing his case for failure to join an indispensable party. For the reasons stated below,

we AFFIRM the district court order.


         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
                            I. FACTS AND PROCEEDINGS

       The Defendant-Appellee, Remington Oil and Gas Corporation (“Remington”),

leased real property to Silvas, who made his home and residence thereon. In December

2001, Remington sold the property to Cedar Bayou, L.L.C. (“Cedar Bayou”) by quit claim

deed. Cedar Bayou chose not to renew Silvas’s lease, at which point Silvas voluntarily

demolished his home and moved from the property.

       On December 20, 2002, Silvas sued Remington, alleging that Remington had

breached a contractual right to offer Silvas a “right of first refusal” when Remington sold

the property to Cedar Bayou; Silvas also alleged that Remington and Cedar Bayou had

conspired against him to deprive him of that alleged right. Silvas sought a declaratory

judgment that the sale of the property between Remington and Cedar Bayou was illegal.

He also sought monetary damages against Remington.

       Remington failed to respond to Silvas’s complaint, so Silvas moved for default

judgment. Two days later, Remington moved for an extension of time to answer. The

district court denied Silvas’s motion for default judgment and granted Remington’s motion

for extension of time.

       Remington responded to Silvas’s complaint by moving to dismiss for failure to join

an indispensable party—Cedar Bayou, the current owner of the property. Silvas then

moved for leave to amend his complaint. The district court dismissed Silvas’s complaint

for failing to join Cedar Bayou; the court also denied Silvas’s motion for leave.

       Silvas timely appeals the district court’s rulings.


                                             2
                                      II. DISCUSSION

       Silvas argues that the district court abused its discretion in denying his motion for

default judgment, in dismissing his complaint, and in denying his motion for leave to

amend his complaint. Entries of default judgment are “‘generally disfavored in the law’

and thus ‘should not be granted on the claim, without more, that the defendant had failed

to meet a procedural time requirement.’” Lacy v. Sitel Corp., 227 F.3d 290, 292 (5th Cir.

2000) (quoting Mason & Hanger--Silas Mason Co. v. Metal Trades Council, 726 F.2d 166,

168 (5th Cir.1984)). “[W]here there are no intervening equities[,] any doubt should, as a

general proposition, be resolved in favor of the movant to the end of securing a trial upon

the merits.” Lacy, 227 F.3d at 292 (internal quotations omitted). Here, Silvas has failed to

show that Remington willfully delayed its response. The trial court’s decision not to enter

a default judgment does not constitute an abuse of discretion.

       The district court also did not abuse its discretion in dismissing Silvas’s complaint

for failure to join an indispensable party.

       It is well settled under the decisions of this Court that no decree can be
       entered affecting the title to property or cancelling any cloud thereon unless
       all of the parties interested in the title or in the particular cloud and who will
       be directly affected by any judgment that may be rendered are properly
       before the Court.

Ward v. Humble Oil & Refining Co., 321 F.2d 775, 780 (5th Cir. 1963). Silvas seeks a

declaratory judgment that the transaction between Remington and Cedar Bayou was

illegal, thereby negating Cedar Bayou’s title to the property. The district court did not

abuse its discretion in considering Cedar Bayou an indispensable party.


                                               3
         Finally, the district court did not abuse its discretion in denying Silvas leave to

amend his complaint. Federal Rule of Civil Procedure 15(a) states that leave to amend

“shall be freely given when justice so requires.” “However, leave to amend is by no means

automatic. The decision lies within the sound discretion of the district court.” Parish v.

Frazier, 195 F.3d 761, 763 (5th Cir. 1999) (internal quotations and citations omitted). If

amending a complaint would be futile, denial of the motion for leave is not an abuse of

discretion. Riley Stoker Corp. v. Fidelity & Guar. Ins. Underwriters, Inc., 26 F.3d 581, 591-

92 (5th Cir. 1994). An amended complaint is futile if it fails to state a claim upon which

relief can be granted. J.R. Stripling v. Jordan Prod. Co., L.L.C., 234 F.3d 863, 873 (5th Cir.

2000).

         Here, granting the amendment would have been futile. In the amended complaint,

Silvas makes a bald assertion of fact that he possessed a right of first refusal in 2001 when

Silvas sold the land to Cedar Bayou. No evidence supports that assertion. The only

mention of a “right of first refusal” occurs in a letter from Remington to Silvas stating that

if Remington made an offer to sell the land during the 1995 one-year lease term,

Remington would at that time grant Silvas a right of first refusal. Silvas’s assertion that

he possessed a right of first refusal in 2001, which is a necessary fact to prevail on his
                                                    1
claims, is unsupported by the record evidence.          Granting leave to file his amended

complaint would have been futile. The district court did not abuse its discretion.



         1
        This conclusion also disposes of Silvas’s allegations of mail fraud and
constitutional violations.

                                              4
AFFIRMED.




            5